 555300 NLRB No. 58INTERTEC AVIATION, L.P.1See Dalfort Corp., 16 NMB 275, 276 (1989).2In support of its contention, the Union filed an ``Application For Investiga-tion of Representation Dispute'' with the National Mediation Board on July
13, 1990.3Intertec Aviation, 17 NMB 487 (1990).Intertec Aviation, L.P. and Steven W. Collins, Em-ployee-Petitioner, and Teamsters Local 2707,
Airline, Aerospace and Allied Employees,
Teamsters Airline Division, affiliated with the
International Brotherhood of Teamsters,
Chauffeurs, Warehousemen and Helpers of
America, AFL±CIO. Case 28±RD±637DECISION AND ORDEROctober 22, 1990BYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
OVIATTUpon a petition filed under Section 9(c) of the Na-tional Labor Relations Act, a hearing was held before
Hearing Officer Bruce R. Kettler. Following the hear-
ing, and pursuant to the National Labor Relations
Board Rules and Regulations, this case was transferred
to the National Labor Relations Board for decision.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has reviewed the hearing officer's rulingsmade at the hearing and finds that they are free from
prejudicial error. They are affirmed.On the entire record in this case, the Board finds:
Intertec Aviation, L.P. (Intertec) is a Delaware lim-ited partnership with its headquarters and principal
place of business in Goodyear, Arizona. Intertec main-
tains and services aircraft for several air carriers. Its
mechanics perform work that is traditionally performed
by employees of air carriers.Intertec is 99 percent owned by Dalfort Corporation,a holding company which owns Dalfort Aviation, Inc.
(Dalfort Aviation) and other businesses. Dalfort Avia-
tion is an FAA certified aircraft maintenance facility in
Dallas, Texas. The National Mediation Board has pre-
viously determined that Dalfort Corporation is a carrier
within the meaning of the Railway Labor Act.1DalfortCorporation advertises the services of Dalfort Aviationand Intertec together. Dalfort Corporation's presidentsigned a collective-bargaining agreement with the
Union on Intertec's behalf. Intertec's general manager
reports to Dalfort Corporation's president. There is an
interchange of employees between Dalfort Aviation
and Intertec.The Union contends that jurisdiction over the Em-ployer's operations is with the National Mediation
Board under the Railway Labor Act.2The Petitionerasserts that jurisdiction is properly with the Board. The
Employer takes no position concerning the jurisdic-
tional issue.Section 2(2) of the Act provides in pertinent partthat the term ``employer'' as used in the National
Labor Relations Act shall not include any person sub-
ject to the Railway Labor Act.Accordingly, because of the nature of the jurisdic-tional question presented here, we requested the Na-
tional Mediation Board to study the record in this case
and to determine the applicability of the Railway
Labor Act to Intertec. In reply, we were advised by the
National Mediation Board that it had concluded:Based upon the above information, Dalfort Cor-poration directly owns Intertec. Since Intertec is
directly owned and substantially controlled by a
carrier, we do not decide whether its air carrier
customers exercise direct or indirect control over
it. Since Dalfort Corporation is a carrier under the
Railway Labor Act, the Board is of the opinion
that Intertec and its employees are subject to the
Railway Labor Act.3In view of the foregoing, we shall dismiss the in-stant petition.ORDERIt is ordered that the petition in Case 28±RD±637 isdismissed.